Title: To Benjamin Franklin from Nathaniel Falconer, 14 July 1765
From: Falconer, Nathaniel
To: Franklin, Benjamin


Honored Sir
Off Dover Juley the 14: 1765
I have put on shore at Dover Six Packets for you there is Some Still on board which I am Desierd to Deliver with my own hand. I Shall wait on you with them as Soon as Ever the Ship Gits up to London from Sir your most obident Humble Servant
Nathl Falconer
To Benjamin Franklin Esqr27 days from the Capes to Day.
 
Addressed: To / Benjamin Franklin Esqr / Craven Street / London
Endorsed: Capt. Falconer
